EXHIBIT 10.49

 

FIRST AMENDMENT TO SETTLEMENT AGREEMENT

 

This “First Amendment to Settlement Agreement” (hereinafter, the “FASA”) shall
be effective as of May 1, 2015 (the “Effective Date”) by and between SPIRIT BEAR
LIMITED (“Spirit Bear”) and its Assignees, and HPEV, INC. (“HPEV”); each of
Spirit Bear and its Assignees and HPEV, individually a “Party” or collectively,
the “Parties”.

 

WHEREAS, the Parties are signatories to that certain Settlement and Release
Agreement, effective as of May 1, 2015 (the “May 1 SRA”), to resolve with
finality all issues related to and arising directly and indirectly from previous
agreements between them and litigations in connection therewith;

 

WHEREAS, the Parties wish to amend certain provisions of the May 1 SRA, as
provided herein below;

 

NOW, THEREFORE, in consideration of good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Parties hereto agree as
follows:

 

* * * * *

 

1.

Section 1.2-1 shall be replaced in its entirety to read as follows:

 

1.2-1

HPEV will, by the twenty-second (22nd) business day following the Effective
Date, deliver warrants to Spirit Bear and Lorenzo, as provided in Table 1.2-1
below (the “Warrants”). Except as otherwise provided in the separate
indemnification agreement executed contemporaneously herewith (the
“Indemnification Agreement”), such Warrants shall be delivered to Spirit Bear’s
counsel as provided in Section 3.6 hereof (the date of delivery being the
“Delivery Date”). For the purpose of clarity, all such Warrants belonging to
Lorenzo may be immediately delivered to Lorenzo; and such Warrants belonging to
Spirit Bear may be immediately delivered to Spirit Bear, except for the
1,800,000 Warrants to be held pursuant to the Indemnification Agreement. On the
Delivery Date, HPEV shall cancel and direct HPEV’s transfer agent to reflect as
cancelled any and all still outstanding and unexercised Warrants previously
issued or recorded as being held by Spirit Bear and/or Lorenzo at any time (the
“Prior Warrants,” as that term is defined in the Indemnification Agreement).
Spirit Bear agrees to return the Prior Warrants to HPEV consistent with the
terms of the Indemnification Agreement. HPEV agrees that the existence of the
Lien (as defined in the Indemnification Agreement) shall not excuse it from any
obligation to cooperate with Spirit Bear’s and Lorenzo’s exercise of the
Warrants.

 

 

 

The warrant positions of Spirit Bear and Lorenzo as of the Effective Date is as
follows, without regard to the existence or possession of earlier-issued
warrants (all of which shall be deemed void as of the Delivery Date):

 

 
1


--------------------------------------------------------------------------------




 

Table 1.2-1

 

Warrants/Holder

  Quantity to Deliver to Holder     Quantity to
Escrow     Strike
Price  

Expiration
Date

 

Series A - Spirit Bear

 

1,800,000

   

0

   

$

0.25

 

1/29/2017

 

Series B - Spirit Bear

   

1,800,000

     

0

   

$

0.25

 

1/29/2017

 

Series C - Spirit Bear

   

0

     

1,800,000

   

$

0.25

 

1/29/2017

 

Series A - Lorenzo

   

200,000

     

0

   

$

0.25

 

1/29/2017

 

Series B - Lorenzo

   

200,000

     

0

   

$

0.25

 

1/29/2017

 

Series C - Lorenzo

   

200,000

     

0

   

$

0.25

 

1/29/2017

 

Penalty Warrants – Spirit Bear

   

1,000,000

     

0

   

$

0.25

 

12/14/2015

 

 

2.

Section 1.3-1 shall be replaced in its entirety to read as follows:

 

1.3-1

HPEV shall, by not later than July 15, 2015, file (and do all that it can to
perfect as necessary or appropriate) with the SEC a new S-1 Registration
Statement applicable to the Shares (the “Registration Statement”; and the date
upon which HPEV shall file the Registration Statement being sometimes referred
to hereinafter as the “Registration Filing Date”), and shall take all such
actions as shall be required of it to have such registration statement declared
effective by the SEC (recognizing that the SEC is not subject to the control of
HPEV) as soon as possible (including, but not limited to, submitting a request
for acceleration of effectiveness at the earliest possible date). HPEV also is
hereby authorized by the Board of Directors (specifically including the SBL
Holdover Directors), at its discretion, to include in the Registration Statement
up to a maximum of Two Million Five Hundred Thousand (2,500,000) additional
common shares (such additional shares being limited to newly issued shares sold
by HPEV only during the period from the Effective Date through the Registration
Filing Date). HPEV agrees that it will not file a new form S-1 registration
statement, or seek to amend an existing S-1 registration statement, prior to
filing the Registration Statement.

 

 

 

HPEV shall thereafter maintain the Registration Statement in effect continuously
and at all times subject to the approval of the SEC (recognizing that the SEC is
not subject to the control of HPEV) for so long as Spirit Bear shall own any
Shares. In addition, for so long as Spirit Bear shall own any Shares, HPEV shall
refrain from any action which may result in the Registration Statement not being
in effect for any period exceeding three (3) trading days.

 

 
2


--------------------------------------------------------------------------------




 

3.

Section 1.3-3 shall be replaced in its entirety to read as follows:

 

1.3-3

Spirit Bear agrees that, as of the Effective Date, it shall have no further
rights to designate nominees to the Board of Directors of HPEV under the
Securities Purchase Agreement, the Bylaws of HPEV, or otherwise.

 

 

4.

Section 2.1-1 shall be replaced in its entirely to read as follows:

 

 

2.1-1

 Board of Directors members Palmer, Holt and Dwyer (the “SBL Holdover
Directors”) shall each tender his or her written resignation from the HPEV Board
of Directors within three (3) days following the Effective Date, which
resignation shall state that it is effective as of the Effective Date. The SBL
Holdover Directors shall deliver their resignations to Spirit Bear’s counsel to
be held in escrow until the Delivery Date, upon which date the resignation
letters shall be delivered to HPEV through its counsel or as otherwise directed.
The obligations of this paragraph shall be enforceable by injunctive relief or
specific performance without bond as against the SBL Holdover Directors.

 

 

5.

Section 2.4 shall be replaced in its entirety to read as follows:

 

2.4 Lawsuits:

 

Within ten (10) business days of the date of this FASA, and as to the matter
styled HPEV, Inc. v. Spirit Bear Limited, Palmer and Olins 14-cv-9175 (PGG)
(S.D.N.Y.) (the “SDNY Matter”) by no later than June 1, 2015, HPEV and Spirit
Bear, and the assignees and representatives of each, agree to dismiss (or, as
with respect to the Interpleader Action, cause to be dismissed) without
prejudice the Lawsuits (including to the extent permissible by law the
Shareholder Derivative Claims as addressed in Exhibit A), each Party to bear its
own costs, expenses and attorneys’ fees in connection therewith. Such dismissal
will be without prejudice to the right of either party, within seventy-five
days, to re-file or reopen the action if the Registration Date does not occur
before the expiration of such time period. In the event that the Court in the
SDNY Matter does not enter an order of dismissal with an express right to reopen
within 75 days, then the Parties agree and acknowledge that all limitations and
other applicable periods are tolled, and all positions and defenses are
preserved, such that the Parties’ rights in any action re-filed in the ensuing
75-day period will be as they existed as of the date of initial filing of the
SDNY Matter. The Parties hereby stipulate and agree that as of the Effective
Date, to the fullest extent of their ability, any and all discovery or other
deadlines in or associated with the Lawsuits are and shall be treated as stayed
or held in abeyance until such time as the Lawsuits are dismissed, all discovery
(including third-party discovery) is and shall be withdrawn, and that they shall
make any such court filings as are appropriate in furtherance of effecting a
complete standstill of all litigation related to the Lawsuits; and, with the
exception that both parties recognize that HPEV has filed with the United States
Securities and Exchange Commission (the “SEC”) Preliminary Proxy Statements
dated December 24, 2014, and January 21, 2015, in which notice for a
shareholders’ meeting has been provided, no annual meeting or special meeting of
the shareholders shall be publicly noticed, scheduled or held, or any action of
any nature taken by HPEV (including its management, management directors,
advisory board members, and all HPEV Related Persons) with respect to the filing
with the SEC of a Definitive Proxy Statement and/or the composition of the HPEV
Board of Directors, until, at the earliest, June 1, 2015, regardless of a demand
from any shareholder, specifically including Mark Hodowanec, for an earlier
meeting.

 

 
3


--------------------------------------------------------------------------------




 

6.

Section 3.6 shall be replaced in its entirety to read as follows:

 

3.6

Notices

 

Spirit Bear’s counsel for receipt of notices and other performance as specified
in this Agreement shall be:

 

Aaron Zerykier, Esq.
Farrell Fritz PC
1320 RXR Plaza

Uniondale, NY 11556-1320 

Telephone: 1-516-227-0621
Email: azerykier@farrellfritz.com

 

HPEV’s counsel for receipt of notices and other performance as specified in this
Agreement shall be:

 

Jason R. Scherr 

Morgan Lewis & Bockius LLP
2020 K Street, NW
Washington, DC 20006 

Telephone: 1-202-373-6709 

Email: jr.scherr@morganlewis.com

 

SIGNATURES ON FOLLOWING PAGES

 

 
4


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, the Parties have each caused this Agreement to be executed
by their duly authorized respective representatives.

 

 

SPIRIT BEAR LIMITED

 

HPEV INC.

         

By:

/s/ Jay Palmer

 

By:

/s/ Timothy Hassett

 

Name:

Jay Palmer

 

Name:

Timothy Hassett

 

Title:

President

 

Title:

CEO

 

         

SPIRIT BEAR LIMITED
Representative

 

HPEV INC.

         

By:

/s/ Robert Alan Olins

 

By:

/s/ Theodore Banzhaf

 

Name:

Robert Alan Olins

 

Name:

Theodore Banzhaf

 

     

Title:

President

 

         

ROBERT ALAN OLINS

Individually

 

HPEV INC.

         

By:

/s/ Robert Alan Olins

 

By:

/s/ Quentin D. Ponder

 

Name:

Robert Alan Olins

 

Name:

Quentin D. Ponder

 

     

Title:

CFO

 

         

SPIRIT BEAR LIMITED
Representative

 

HPEV INC.

         

By:

/s/ Carrie Dwyer

 

By:

/s/ Judson Bibb

 

Name:

Carrie Dwyer

 

Name:

Judson Bibb

 

Title:

HPEV Director

 

Title:

Vice President and Secretary

 

         

SPIRIT BEAR LIMITED
Representative

 

MARK HODOWANEC

Individually (as to §§ 2.3-1 and 2.4)

         

By:

/s/ Donica Holt

 

By:

/s/ Mark Hodowanec

 

Name:

Donica Holt

 

Name:

Mark Hodowanec

 

Title:

HPEV Director

     

 

 
5


--------------------------------------------------------------------------------




 

SPIRIT BEAR LIMITED
Assignee

THEODORE BANZHAF

Individually (as to §§ 2.3-1 and 2.7)

 

   

By:

/s/ Robert Knoll

By:

/s/ Theodore Banzhaf

 

Name:

Robert Knoll

Name:

Theodore Banzhaf

 

         

SPIRIT BEAR LIMITED
Assignee

TIMOTHY HASSETT
Individually (as to § 2.3-1)

           

By:

/s/ Laurel Brown

By:

/s/ Timothy Hassett

 

Name:

Laurel Brown

Name:

Timothy Hassett

           

SPIRIT BEAR LIMITED
Assignee

QUENTIN D. PONDER
Individually (as to § 2.3-1)

           

By:

/s/ Leonora Lorenzo

By:

/s/ Quentin D. Ponder

 

Name:

Leonora Lorenzo

Name:

Quentin D. Ponder

                     

SPIRIT BEAR LIMITED
Assignee

JUDSON W. BIBB III
Individually (as to § 2.3-1)

           

By:

/s/ Michael Kahn

By:

/s/ Judson W. Bibb III

 

Name:

Michael Kahn

Name:

Judson W. Bibb III

           

SPIRIT BEAR LIMITED
Assignee

               

By:

/s/ Ray Adams

     

Name:

Ray Adams

     

 

 

6

--------------------------------------------------------------------------------